           Case 3:19-cv-05338-BHS Document 123 Filed 04/16/21 Page 1 of 1




 1

 2
                              UNITED STATES DISTRICT COURT
 3                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 4

 5    DAVID W. BATHKE,                                   JUDGMENT IN A CIVIL CASE

 6                       Plaintiff,                      CASE NO. CV19-5338BHS
             v.
 7
      CITY OF OCEAN SHORES, et al.,
 8
                         Defendants.
 9

10 ___    Jury Verdict. This action came to consideration before the Court for a trial by jury. The
          issues have been tried and the jury has rendered its verdict.
11
     XX   Decision by Court. This action came to consideration before the Court following a non-
12        jury trial. The issues have been considered and a decision has been rendered.

13
                  The Court, having found in favor of Plaintiff David W. Bathke, has
14        ordered that judgment is entered as follows:

15                Judgment is awarded in favor of Plaintiff David W. Bathke against

16        Defendant City of Ocean Shores in the amount of $734,376.50.

17                Dated this 16th day of April 2021.

18

19                                               William M. McCool
                                                 Clerk of Court
                                                             rrtt
20

21                                                __________________
                                                  _________
                                                          ________________
                                                                        ___
                                                  Gretchen Cr
                                                           Craft
                                                           C raafft
22                                                Deputy Clerk

23

24 JUDGMENT - 1
